Title: From Thomas Jefferson to George Jefferson, 26 June 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Messrs. Gibson & Jefferson
                     
                     Washington June 26. 05
                  
                  Mr. Craven Peyton has desired me to assume for him to you 156D .67 paiable the 10th. of July and 533D.  33 paiable the 10th. of Aug. the first of these paiments will be a little too early for me. I will pay you 156D .67 on the 13th. of July (it will leave this place the evening of the 11th.) and 533D .33 on the 10th. of Aug. (leaving this the evening of the 8th.) these being the precise days on which my reciepts will enable me to make these paiments for mr Peyton. Accept my friendly salutations
                  
                     Th: Jefferson
                     
                  
               